United States Court of Appeals
                   For the Seventh Circuit
                   Chicago, Illinois 60604

                        January 15, 2014

                              Before

              WILLIAM J. BAUER, Circuit Judge

              JOEL M. FLAUM, Circuit Judge

              DIANE S. SYKES, Circuit Judge

No. 12-2471

FH-T,
                                                         Petitioner,

                                 v.


ERIC J. HOLDER, JR., ATTORNEY
GENERAL OF THE UNITED STATES,
                                                        Respondent.

               Petition for Review of an Order of the
                   Board of Immigration Appeals.
                             No. 12-2471


                           ORDER
2                                                           No. 12-2471

    On consideration of the petition for rehearing and petition
for rehearing en banc* filed by petitioner in the above case on
September 6, 2013, a majority of active judges voted to deny
rehearing. Chief Judge Wood, Circuit Judges Posner, Rovner
and Hamilton voted to grant en banc rehearing. Chief Judge
Wood has written an opinion, which Judges Posner, Rovner
and Hamilton have joined, dissenting from the denial of the
petition.




*
 Circuit Judge Ann Claire Williams did not participate in the consideration
of this petition.
 
 
 
                                                                     
 
 
 
No. 12‐2741                                                        3 

   WOOD,  Chief  Judge,  with  whom  POSNER,  ROVNER,  and 
HAMILTON, Circuit Judges, join, dissenting from the denial of 
rehearing en banc. 
     One  cannot  read  the  panel  opinion  in  this  case  without 
appreciating  how  difficult  the  issues  are,  and  how  troubled 
the  panel  was  with  the  outcome  that  it  believed  it  was 
required  to  reach.  I  agree  with  the  panel’s  conclusion  that 
petitioner  FH‐T  failed  to  exhaust  his  argument  about  the 
“knowledge exception” to the bar for asylum that applies to 
persons  who  provided  material  support  to  a  terrorist 
organization.  But  I  cannot  subscribe  to  the  panel’s 
conclusion  that  it  was  powerless  to  do  anything  about  the 
procedural  dead  end  in  which  a  person  like  FH‐T  finds 
himself—unable  to  receive  an  answer  from  the  Board  of 
Immigration Appeals on the question whether he is eligible 
for asylum apart from what I will call the terrorism bar, yet 
unable  to  obtain  a  determination  from  the  Department  of 
Homeland  Security  on  an  application  for  a  waiver  of  the 
terrorism  bar  without  a  decision  from  the  BIA.  The  panel 
suggests at the end of its opinion (sl. op. at 33) that this is a 
problem  that  can  be  solved  only  by  Congress.  In  my  view, 
however,  the  problem  is  regulatory  in  both  its  creation  and 
its  solution:  we  have  an  instance  of  two  agencies  (the 
Department  of  Justice,  through  its  Executive  Office  of 
Immigration  Review,  and  the  Department  of  Homeland 
Security)  that  have  thwarted  the  congressional  scheme 
through  their regulatory apparatus. Legislative intervention 
is  not  necessary  to  empower  these  two  Executive 
departments to solve a problem of their own making. To the 
 
 
 
 
 
 
 
4                                                          No. 12‐2741 

contrary,  there  are  a  number  of  ways  in  which  they  could 
come  into  compliance  with  the  statutory  framework.  I 
outline  a  few  of  them  below.  The  proper  procedure  for 
adjudicating  terrorism‐bar  cases  is  important  enough  on  its 
own  to  justify  the  attention  of  the  full  court.  But  there  is 
more  here:  this  case  raises  the  general  problem  (which  we 
have  seen  elsewhere  in  immigration  cases)  of  assuring  that 
agency regulations do not defeat rights found in statutes. Cf. 
Kucana  v.  Holder,  558  U.S.  233  (2010)  (refusing  to  extend 
proscription  against  judicial  review  of  decisions  made 
discretionary  by  statute  to  those  made  discretionary  by 
regulation).  I  believe  that  this  case  is  worth  the  attention  of 
the  en  banc  court,  and  so  I  respectfully  dissent  from  the 
decision not to set it for rehearing. 
    A  quick  review  of  the  underlying  facts  and  pertinent 
legal materials is helpful to put my concerns in context. FH‐
T  is  an  Eritrean  citizen.  Here  is  what  the  CIA’s  World 
Factbook has to say about Eritrea: 
        The  UN  established  Eritrea  as  an  autonomous 
        region within the Ethiopian federation in 1952. 
        Ethiopia’s  full  annexation  of  Eritrea  as  a 
        province  10  years  later  sparked  a  violent  30‐
        year  struggle  for  independence  that  ended  in 
        1991  with  Eritrean  rebels  defeating 
        government  forces.  Eritreans  overwhelmingly 
        approved independence in a 1993 referendum. 
        Isaias  Afworki  has  been  Eritrea’s  only 
        president  since  independence;  his  rule, 
 
 
 
 
 
 
 
No. 12‐2741                                                          5 

       particularly  since  2001,  has  been  highly 
       autocratic and repressive. His government has 
       created  a  highly  militarized  society  by 
       pursuing an unpopular program of mandatory 
       conscription  into  national  service,  sometimes 
       of indefinite length. 
https://www.cia.gov/library/publications/the‐world‐
factbook/geos/er.html  (last  visited  Jan.  15,  2014).  At  the  age 
of  15,  FH‐T  joined  the  Eritrean  People’s  Liberation  Front 
(EPLF)  and  was  quickly  swept  up  in  that  violent  war  for 
independence.  He  regretted  his  decision  almost 
immediately, but he discovered that he was not free to leave, 
and he thus remained with the EPLF for the duration of the 
war.  During  that  time,  FH‐T’s  duties  included  driving  a 
truck  to  distribute  food  and  clothing  and  transferring  calls 
and requests for truck parts. 
    After  the  war  ended,  the  EPLF  transformed  itself  into  a 
political party, the People’s Front for Democracy and Justice 
(PFDJ),  and  Isaias  Afworki  was  named  president  by  a 
transitional  legislature.  Unfortunately,  this  did  not  herald 
the  adoption  of  a  democratic  form  of  government.  To  the 
contrary,  “the  constitution,  ratified  in  May  1997,  did  not 
enter  into  effect,  pending  parliamentary  and  presidential 
elections;  parliamentary  elections  were  scheduled  in 
December  2001  but  were  postponed  indefinitely;  currently 
the  PFDJ  is  the  sole  legal  party  and  controls  all  national, 
regional,  and  local  political  offices.”  World  Factbook,  supra. 
In  connection  with  the  EPLF’s  re‐branding  as  a  political 
 
 
 
 
 
 
 
6                                                       No. 12‐2741 

party, FH‐T found himself in the mandatory national service 
referenced  above,  where  he  was  assigned  to  work  as  a 
transportation  supervisor  for  a  state‐owned  company.  He 
repeatedly spoke out against the “national service” program, 
which  supposedly  required  18  months  of  service,  but  in 
reality  often  amounted  to  indefinite  compulsory  work.  The 
PFDJ  was  not  amused:  it  imprisoned  FH‐T  in  a  military 
camp  for  five  months  under  horrendous  conditions;  he 
became  seriously  ill  and  lost  30  pounds.  At  the  end  of  that 
period,  he  was  released  without  having  been  charged  with 
any wrongdoing. He was forced to return to his old job, but 
he  was  not  permitted  to  do  any  work,  and  in  exchange  he 
received  no  pay.  In  2007,  when  he  heard  of  a  possible 
governmental  attempt  to  kill  him,  he  fled  to  the  United 
States  and  filed  for  asylum.  After  his  departure,  his  father 
and sister were arrested. 
    FH‐T’s  asylum  application  prompted  DHS  to  issue  a 
Notice to Appear on August 15, 2007, which had the effect of 
putting him into removal proceedings. It is important to note 
that DHS (through its Citizenship and Immigration Service, 
or  CIS)  takes  care  of  most  applications  for  waiver  of  the 
terrorism  bar  administratively—that  is  to  say,  without  the 
involvement  of  an  Immigration  Judge  or  the  BIA.  See 
statistics at http://www.rcusa.org/uploads/pdfs/TRIG%20stat
s%20(only),%206‐5‐12.pdf (last visited Jan. 15, 2014) (cited in 
Petition  for  Rehearing  En  Banc  at  12  n.8).  We  are  not 
concerned in this case with the set of cases that are handled 
exclusively  by  DHS;  our  problem  is  with  the  smaller,  but 
important,  group  of  cases  in  which  the  noncitizen  has  been 
 
 
 
 
 
 
 
No. 12‐2741                                                             7 

placed  within  formal  removal  proceedings.  The  latter  cases 
are handled by the Executive Office for Immigration Review 
in the Justice Department.  
     The  IJ  denied  FH‐T’s  applications  for  asylum  and 
withholding of removal, but he did grant deferral of removal 
under  Article  III  of  the  U.N.  Convention  Against  Torture, 
1465 U.N.T.S. 85 (1984), which the United States has signed. 
The  IJ  found  that  FH‐T’s  account  of  his  knowledge  of  the 
EPLF’s  activities  was  not  credible,  that  FH‐T  had  failed  to 
establish  his  eligibility  for  asylum,  and  that  he  was 
statutorily  ineligible for withholding  of removal because he 
had  provided  material  support  to  the  EPLF,  which  the  IJ 
characterized as a Tier III terrorist organization for purposes 
of  8  U.S.C.  § 1182(a)(3)(B)(vi)(III).  (As  the  panel  points  out, 
sl.  op.  at  9–10,  terrorist  organizations  fall  into  several  tiers: 
DHS  designates  the  Tier  I  groups,  and  the  Department  of 
State  designates  the  Tier  II  groups.  Tier  III  is  more  flexibly 
defined  and  there  is  no  formal  list  of  such  organizations; 
among others, the IJs have the authority to decide if a group 
fits the Tier III definition.)  
     It  is  the  BIA’s  opinion  affirming  the  IJ’s  ultimate 
conclusions  that  is  critical  for  our  purposes.  The  BIA  noted 
that FH‐T did not challenge the finding that the EPLF was a 
Tier  III  terrorist  organization;  I  agree  with  both  the  Board 
and  with  the  panel  that  this  issue  is  not  before  us.  FH‐T 
stressed instead his assertions that the support he provided 
for the EPLF was not material and that he had no knowledge 
of  the  group’s  terrorist  activities.  Like  the  IJ,  the  BIA  found 
 
 
 
 
 
 
 
8                                                      No. 12‐2741 

no  merit  in  these  arguments.  The  BIA  concluded  with  the 
following statement and footnote (emphasis added): 
       As  the  respondent  [FH‐T]  is  barred  from 
       asylum  and  withholding  of  removal  [because 
       of  the  terrorism  bar],  we  need  not  address  the 
       other  arguments  on  appeal  regarding  the  merits 
       of  the  respondent’s  claim  of  persecution  in 
       Eritrea  on  account  of  actual  or  imputed 
       political opinion. [Footnote 1: To the extent that 
       the  respondent  has  argued  his  possible 
       eligibility  for  a  waiver  under  section 
       212(d)(3)(B)(i)  of  the  Act  [8  U.S.C.  § 
       1182(d)(3)(B)(i)],  we  note  that  the  Secretary  of 
       State  has  the  sole  authority  to  grant  this 
       waiver,  and  this  provision  does  not  affect  the 
       disposition      of     the     instant      removal 
       proceedings.]  
In  fact,  the  Board’s  assumption  that  only  the  Secretary  of 
State  is  empowered  to  grant  a  waiver  of  the  terrorism  bar 
was incorrect. The statute provides as follows: 
       The  Secretary  of  State,  after  consultation  with 
       the  Attorney  General  and  the  Secretary  of 
       Homeland Security, or the Secretary of Homeland 
       Security,  after  consultation  with  the  Secretary 
       of  State  and  the  Attorney  General,  may 
       determine       in    such       Secretary’s     sole 
       unreviewable  discretion  …  [that  a  waiver 
       should be granted].  
 
 
 
 
 
 
 
No. 12‐2741                                                            9 

8 U.S.C. § 1182(d)(3)(B)(i) (emphasis added). 
    In  fact,  the  Secretary  of  State  loses  his  power  to  grant  a 
waiver  once  removal  proceedings  have  begun,  see  id.,  and 
the  Secretary  of  Homeland  Security  takes  responsibility  for 
many,  if  not  most,  of  these  waivers.  On  October  23,  2008, 
Homeland Security, through CIS, issued a document entitled 
“Fact  Sheet:  Department  of  Homeland  Security  Implements 
Exemption  Authority  for  Certain  Terrorist‐Related 
Inadmissibility  Grounds  for  Cases  with  Administratively 
Final  Orders  of Removal.” The Fact Sheet indicates that the 
Secretary of Homeland Security had begun as of September 
8,  2008,  to  implement  his  exemption  authority  under  § 
1182(d)(3)(B)(i)  “for  cases  issued  administratively  final 
orders  of  removal  by  the  Department  of  Justice  (DOJ), 
Executive  Office  for  Immigration  Review  (EOIR).”  The  Fact 
Sheet  sets  out  two  prerequisites  for  the  Secretary’s 
consideration:  (1)  the  order  of  removal  must  be 
“administratively final”—in other words, the BIA must have 
affirmed  the  order  or  the  period  for  seeking  review  before 
the BIA must have expired; and (2) for those not in custody, 
the exemption petition will be forwarded to CIS “if relief or 
protection  was  denied  solely  on  the  basis  of  one  of  the 
grounds  of  inadmissibility  for  which  exemption  authority 
has  been  exercised  by  the  Secretary.”  For  those  in  custody, 
the  Fact  Sheet  similarly  states  that  the  individual  must 
“otherwise  [be]  eligible  for  consideration.”  It  is  no  mystery 
why  DHS  would  choose  to  insist  that  all  other  issues  be 
resolved  before  the  Secretary  considers  an  exemption 
 
 
 
 
 
 
 
10                                                        No. 12‐2741 

petition; there is no need for him to waste his resources if the 
petitioner could still be removed on independent grounds.  
    Proper  resolution  of  this  case  also  requires  us  to  look  at 
the  key  statutes.  First  is  8 U.S.C.  §  1182(a)(3)(B) 
(§ 212(a)(3)(B) of the Act), which designates as “ineligible to 
receive  visas  and  ineligible  to  be  admitted  to  the  United 
States”  any  alien  who  has  engaged  in  terrorist  activities. 
Section  1182(a)(3)(B)(vi)  defines  the  term  “terrorist 
organization”  by  classifying  such  organizations  into  three 
tiers. The one relevant here is subsection III, which speaks of 
“an  organization  …  that  is  a  group  of  two  or  more 
individuals, whether organized or not, which engages in, or 
has a subgroup which engages in, the activities described in 
subclauses  (I)  through  (VI)  of  clause  (iv).  Those  activities 
range  from  murder,  to  gathering  information,  to  soliciting 
funds  for  the  terrorist  organization,  to  solicitation  of 
membership  in  the  group.  The  rule  of  § 1182(a)(3)(B)  is  not 
absolute, however. Section 1182(d)(3)(B)(i) confers authority 
on  either  the  Secretary  of  State,  in  consultation  with  the 
Attorney  General  and  the  Secretary  of  Homeland  Security, 
or the Secretary of Homeland Security, in consultation with 
the  other  two,  to  “determine  in  such  Secretary’s  sole 
unreviewable  discretion  that  subsection  (a)(3)(B)  of  this 
section  shall  not  apply  with  respect  to  an  alien  within  the 
scope  of  that  subsection  …  .”  And,  critically  for  our  case, 
Congress  provided  for  judicial  review  of  legal  issues  that 
may arise in conjunction with waiver determinations: 
 
 
 
 
 
 
 
No. 12‐2741                                                          11 

       Notwithstanding  any  other  provision  of  law 
       (statutory  or  nonstatutory),  including  section 
       2241  of  Title  28,  or  any  other  habeas  corpus 
       provision,  and  sections  1361  and  1651  of  Title 
       28, no court shall have jurisdiction to review such 
       a  determination  or  revocation  except  in  a 
       proceeding  for  review  of  a  final  order  of  removal 
       pursuant to section 1252 of this title, and review 
       shall  be  limited  to  the  extent  provided  in  section 
       1252(a)(2)(D) of this title. The Secretary of State 
       may  not  exercise  the  discretion  provided  in 
       this clause with respect to an alien at any time 
       during  which  the  alien  is  the  subject  of 
       pending  removal  proceedings  under  section 
       1229a of this title. 
8  U.S.C.  §  1182(d)(3)(B)(i)  (emphasis  added).  In  summary, 
Congress has (1) created a rule forbidding certain aliens who 
are  or  were  associated  with  terrorist  activities  from  being 
admitted to the United States; (2) created an exemption from 
that  rule,  to  be  awarded  solely  in  the  discretion  of  the 
Executive Branch; but it has (3) permitted judicial review of 
legal issues  that  might arise in connection with  the  exercise 
of the exemption authority. Indeed, one could argue that the 
last  sentence  in  the  excerpt  just  above  indicates  that  the 
Secretary  of  State  (and  by  inference  also  the  Secretary  of 
Homeland  Security)  must  await  the  conclusion  of  removal 
proceedings  before  making  an  exemption  decision.  At  a 
minimum,  the  final  sentence  means  that  only  the  Secretary 
 
 
 
 
 
 
 
12                                                        No. 12‐2741 

of  Homeland  Security  may  act  once  removal  proceedings 
have commenced. 
     Nowhere  in  this  statutory  scheme  can  one  find  a 
command from Congress that authorizes or compels the BIA 
to  refrain  from  deciding  issues  that  might  influence  the 
removability  of  an  alien  before  it.  Normally,  it  is  up  to  the 
BIA to decide how many issues it should reach on an appeal 
from  an  IJ,  just  as  this  court  often  chooses  not  to  reach 
arguments  that  a  party  has  made  if  the  case  can  rest  on 
another  ground.  But  “normally”  does  not  mean  always.  If 
the  operation  of  a  different  statute  depends  on  a  finding  of 
fact or a conclusion of law from the BIA, then it is up to the 
BIA to devise administrative procedures that will assure that 
it  performs  its  duty.  No  statute,  to  my  knowledge,  forbids 
the Board from creating a structure that will ensure that the 
Board  does  not  effectively  deprive  a  noncitizen  in  FH‐T’s 
position from seeking a waiver before DHS.  
    It is at this point, in my view, that the considerable line of 
cases disapproving agency procedures that defeat an alien’s 
right  to  obtain  a  merits  determination  on  a  ground  for 
withholding  removal  becomes  relevant.  In  Subhan  v. 
Ashcroft,  383  F.3d  591  (7th  Cir.  2004),  the  noncitizen  had 
applied  for  adjustment  of  status  under  a  statute  that 
permitted  him  to  receive  that  benefit  if  he  was  certified  as 
eligible  for  employment  in  the  United  States.  He  received 
two  continuances,  but  then  the  IJ  denied  him  a  third.  We 
held that this denial had the effect of barring him from relief 
that  Congress  had  authorized:  “When  a  request  for  an 
 
 
 
 
 
 
 
No. 12‐2741                                                          13 

adjustment  of  status  is  denied  there  is  no  judicial  review 
because  the  denial  is  one  of  the  discretionary  orders 
expressly  made  nonreviewable  by  section  1252(a)(2)(B).  But 
no  discretion  was  exercised  here  to  deny  a  requested 
adjustment  of  status;  instead,  the  denial  of  the  continuance 
prevented  the  alien  from  obtaining  action  on  his  request.” 
We found it “unlikely that Congress, intending, as it clearly 
did,  to  entitle  illegal  aliens  to  seek  an  adjustment  of  status 
upon  the  receipt  of  certificates  from  the  state  and  federal 
labor  departments,  at  the  same  time  also  intended  section 
1252(a)(2)(B)(ii) to place beyond judicial review decisions by 
the immigration authorities that nullified the statute.” Id. at 
595. 
    Benslimane v. Gonzales, 430 F.3d 828 (7th Cir. 2005), offers 
another  application  of  the  same  principle.  Benslimane  had 
originally entered under a visitor’s visa and overstayed, but 
later his spouse applied on his behalf for a spousal visa and 
he  sought  adjustment  of  status.  His  removal  proceeding 
went forward nonetheless, and at one point his lawyer erred 
by failing to submit the adjustment of status request to the IJ 
(thinking  that  it  could  not  be  filed  there  until  it  had  been 
adjudicated).  The  IJ  denied  a  continuance  and  ordered 
Benslimane  removed.  This  court  ruled  that  the  decision  to 
deny  a  continuance  was  reviewable  because  it  “had  the 
effect of a substantive ruling on the application to adjust his 
status  …  .”  Id.  at  832.  Writing  more  broadly,  we  said  that 
“[a]n  immigration  judge  cannot  be  permitted,  by  arbitrarily 
denying a motion for a continuance without which the alien 
cannot  establish  a  ground  on  which  Congress  has 
 
 
 
 
 
 
 
14                                                         No. 12‐2741 

determined  that  he  is  eligible  to  remain  in  this  country,  to 
thwart the congressional design.” Id.  
     Finally,  in  Ceta  v.  Mukasey,  535  F.3d  639  (7th  Cir.  2008), 
we  faced  a  situation  in  which  an  Albanian  citizen  was 
seeking  asylum  in  the  United  States.  He  was  concededly 
removable, and his application for asylum had been denied, 
but he was also seeking adjustment of status on the basis of 
his  marriage  to  an  American  citizen.  Under  the  regulations 
in force when he applied, he was ineligible for adjustment of 
status,  but  during  the  pendency  of  his  appeal  to  the  BIA, 
DHS  and  the  Attorney  General  issued  an  interim  rule 
providing  that  applicants  for  adjustment  had  to  apply  with 
CIS  whether  or  not  they  were  in  removal  proceedings.  The 
IJ,  however,  denied  Ceta  a  continuance  that  would  have 
permitted him to pursue that avenue. This court found that 
the  “BIA’s  affirmation  of  [the  denial  of]  Mr.  Ceta’s  request 
for  a  continuance  amounts,  under  the  circumstances  of  this 
case, to a denial of his statutory right to apply for adjustment 
of  status.”  Id.  at  646.  He  had  become,  we  said,  “trapped 
within  a  regulatory  interstice”  because  he  had  a  statutory 
right  to  apply  for  adjustment  of  status  but  he  would  be 
removed before CIS could adjudicate his application.  
    I  recognize  that  there  are  distinctions  to  be  drawn 
between  these  cases  and  FH‐T’s,  such  as  the  procedural 
posture  or  the  details  of  statutory  language.  But  none  of 
these  differences  overcomes  the  relevant  similarity:  in  each 
of these three cases, the alien had a statutory right to seek a 
form  of  relief,  and  the  immigration  agencies  erected  a 
 
 
 
 
 
 
 
No. 12‐2741                                                       15 

regulatory  barrier  to  the  opportunity  to  seek  the  relief  in 
question.  The  same  situation  exists  here.  FH‐T  has  a 
statutory  right  to  seek  a  waiver  of  the  terrorism  bar,  but 
between  them,  the  EOIR  and  DHS  have  created  regulatory 
barriers  that  made  it  impossible  for  him  to  place  his  case 
before  the  Secretary  of  Homeland  Security  and  obtain  a 
“yes”  or  “no”  answer.  I  am  not  persuaded  by  the  panel’s 
opinion that we can or should accept that answer. 
    I conclude with two points. First, it is premature to worry 
about relieving FH‐T from any consequences that flow from 
the existence of a “final removal order.” Finality is one of the 
criteria  that  DHS  has  identified  as  necessary  before  it  will 
entertain an exemption request. Just because there is a final 
order  of  removal  does  not  mean  that  a  bag‐and‐baggage 
letter  is  coming  along  imminently.  Those  letters  are  within 
the control of DHS anyway, and I would hope that one arm 
of  the  agency  can  find  a  way  to  ensure  that  it  does  not 
nullify  what  another  arm  of  the  agency  is  doing.  FH‐T,  to 
this extent, is asking for more than we need to address right 
now.  If  such  a  letter  were  to  arrive  before  he  obtains  his 
answer  from  DHS,  I  presume  that  his  attorney  would  seek 
an  emergency  stay,  and  we  would  have  a  better  record  on 
which  to  consider  the  facts  and  the  equities.  Second, 
although I believe that the agencies here have stumbled into 
a  system  that  impermissibly  nullifies  rights  that  Congress 
has created, I am not suggesting that the solution is to have 
courts  micromanage  the  proper  fix.  One  possible  answer 
would  be  to  insist  that  the  BIA  adjudicate  all  issues  that 
might stand in the way of an exemption from the terrorism 
 
 
 
 
 
 
 
16                                                       No. 12‐2741 

bar,  in  cases  where  it  is  an  issue;  another  possible  “fix” 
would be for DHS to change the policy expressed in the Fact 
Sheet  and  to  state  that  it  will  adjudicate  all  exemption 
requests  in  cases  where  there  is  a  final  BIA  order  (or  its 
equivalent), regardless of how many issues the BIA reached. 
And  there  may  be  others;  it  is  up  to  the  agencies  to  decide 
how  they  want  to  solve  this  problem.  The  one  thing  they 
cannot do, however, is to adopt a system that flies in the face 
of statutory rights. 
    For these reasons, I dissent from the decision not to hear 
this case en banc.